                Case 2:18-cv-01385-JCC Document 221 Filed 01/12/21 Page 1 of 13




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   ABOLFAZL HOSSEINZADEH,                                  CASE NO. C18-1385-JCC
10                             Plaintiff,                    ORDER
11          v.

12   BELLEVUE PARK HOMEOWNERS
     ASSOCIATION, et al.,
13
                               Defendants.
14

15
            This matter comes before the Court on Defendants Bellevue Park Homeowners
16
     Association (“BPHOA”) and Jennifer Gonzales’ motion for summary judgement (Dkt. No. 184).
17
     Having considered the parties’ briefing 1 and the relevant record, and finding oral argument
18
     unnecessary, the Court hereby GRANTS the motion for the reasons explained herein. 2 In
19

20
            1
21            The Court has not considered the portion of Plaintiff’s response brief exceeding 24
     pages. See W.D. Wash. Local Civ. R. 7(e)(3).
22          2
              Plaintiff, in responding to BPHOA’s summary judgment motion, asks the Court to defer
23   consideration of BPHOA’s motion pursuant to Federal Rule of Civil Procedure 56(d) until after
     the Rule 30(b)(6) deposition of BPHOA’s representative. (Dkt. No. 207 at 15.) But Plaintiff has
24   not submitted the requisite affidavit identifying what specific facts further discovery would
     reveal and explaining why those facts preclude summary judgment. Tatum v. City and Cnty. of
25   San Francisco, 441 F.3d 1090, 1100 (9th Cir. 2006). Accordingly, the Court declines to defer
     consideration of BPHOA’s summary judgment motion.
26


     ORDER
     C18-1385-JCC
     PAGE - 1
                 Case 2:18-cv-01385-JCC Document 221 Filed 01/12/21 Page 2 of 13




 1   addition, the Court GRANTS BPHOA’s request (Dkt. No. 210 at 12) to strike Plaintiff’s brief

 2   (Dkt. No. 204) responding to Defendant Gonzales’ joinder notice (Dkt. No. 189) and DENIES

 3   Plaintiff’s motion (Dkt. No. 212) for leave to file a surresponse. 3

 4   I.      BACKGROUND

 5           Plaintiff has a longstanding dispute with members of Bellevue Park Homeowner’s

 6   Association, as well as BPHOA itself. The Court has described Plaintiff’s allegations in previous

 7   orders and will summarize only those relevant to the instant motion. (See generally Dkt. Nos. 34,

 8   143, 144, 150.) Plaintiff, who was born in Iran and is Muslim, alleged that BPHOA, both directly
 9   and through its representatives, discriminated against Plaintiff because of his national origin and
10   religion and made legally-actionable false statements about Plaintiff. (See generally Dkt. No. 1.)
11   The Court dismissed some of Plaintiff’s claims in previous orders. (See Dkt. Nos. 34, 220.)
12   BPHOA and Ms. Gonzales move for summary judgment on Plaintiff’s remaining claims. (Dkt.
13   Nos. 184, 189.) Specifically, BPHOA seeks dismissal of Plaintiff’s defamation and false light
14   claims, along with Plaintiff’s claims resulting from BPHOA’s alleged violations of the Fair
15   Housing Act (“FHA”), the Civil Rights Act, Washington’s Law Against Discrimination
16   (“WLAD”), and Washington’s Consumer Protection Act (“WCPA”). (See Dkt. Nos. 184.) Ms.
17   Gonzales also seeks dismissal of the defamation and false light claims against her. (Dkt. Nos. 1,
18   189.)

19   II.     DISCUSSION

20           A.       Legal Standard

21           In general, the Court will “grant summary judgment if the movant shows that there is no

22   genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

23   law.” Fed. R. Civ. P. 56(a). A fact is material if it “might affect the outcome of the suit under the

24

25           3
               Plaintiff already exceeded the page limits afforded by Local Rule 7 in responding to
     BPHOA’s motion to dismiss and has not demonstrated why the evidence and arguments included
26   in this brief could not have been made within his response brief.

     ORDER
     C18-1385-JCC
     PAGE - 2
                 Case 2:18-cv-01385-JCC Document 221 Filed 01/12/21 Page 3 of 13




 1   governing law,” and a dispute of fact is genuine if “the evidence is such that a reasonable jury

 2   could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

 3   248 (1986). “[A] party seeking summary judgment . . . bears the initial responsibility of

 4   informing the district court of the basis for its motion, and identifying those portions of [the

 5   record] which it believes demonstrate the absence of a genuine issue of material fact.” Celotex

 6   Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party meets its burden, the party

 7   opposing summary judgment “must do more than simply show that there is some metaphysical

 8   doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,
 9   587 (1986). The nonmoving party must “show[] that the materials cited do not establish the
10   absence . . . of a genuine dispute” or “cit[e] to particular parts of . . . the record” that show there
11   is a genuine dispute. Fed. R. Civ. P. 56(c)(1). When analyzing whether there is a genuine dispute
12   of material fact, the “court must view the evidence ‘in the light most favorable to the opposing
13   party.’” Tolan v. Cotton, 572 U.S. 650, 657 (2014) (quoting Adickes v. S.H. Kress & Co., 398
14   U.S. 144, 157 (1970)).
15           B.       Defamation & False Light Claims
16           The following statement by Ms. Gonzales to a U.S. Bank Vice President serves as the
17   basis for Plaintiff’s remaining defamation and false light claims: 4
18   //

19
             4
20             Plaintiff also alleges in deposition testimony that Ms. Gonzales made a second
     defamatory statement. (Dkt. No. 46 at 122, 125–126.) But this allegation is not contained in
21   Plaintiff’s complaint. (See generally Dkt. No. 1 at 8–9.) To satisfy the notice pleading
     requirements of Federal Rule of Civil Procedure 8(a)(2), there must be some reference to the
22   statement in the complaint. See Asay v. Hallmark Cards, Inc., 594 F.2d 692, 699 (8th Cir. 1979)
23   (requiring a plaintiff to plead a defamatory statement with specificity to allow a defendant to
     “evaluate the possibility of a privilege.”); see also Navajo Nation v. U.S. Forest Serv., 535 F.3d
24   1058, 1080 (9th Cir. 2008) (“where . . . the complaint does not include the necessary factual
     allegations to state a claim, raising such claim in a summary judgment motion is insufficient to
25   present the claim to the district court.”). Because the complaint lacks such a reference, the Court
     will not consider the alleged statement here.
26


     ORDER
     C18-1385-JCC
     PAGE - 3
                Case 2:18-cv-01385-JCC Document 221 Filed 01/12/21 Page 4 of 13




            Karen,
 1

 2          I did not hear back from you today, so I wanted to follow-up via email. As I
            mentioned, a homeowner (actually, he is not even a homeowner-he is a
 3          representative for a homeowner) has spent the last 6 months or so trying to
            obtain access to the HOA funds, and was successful at this at Wells Fargo . . .
 4          Our accounts at US Bank are frozen and our other account gone. We have no
            idea why the account is frozen. We have past due bills and no way to pay them.
 5
            We have no way to collect HOA dues. This is a continuing nightmare for many
 6          people. What documentation is need [sic] to restore our account and keep Ab 5
            and his cohorts from taking our funds? I can have our HOA attorney contact
 7          you and provide you with any documentation you require. I must say, though,
            this is a very urgent matter for us. We have already lost a lot of money and the
 8          longer we don’t pay bills, the more fees we incur. We are ready and willing to
            provide whatever documentation needed so that we can fix this ASAP. I
 9
            appreciate your help and urgency in this matter.
10
            ~Jeni Gonzales
11
     (Dkt. No. 46 at 115 (emphasis in original).) Ms. Gonzales made the statement via e-mail while
12
     serving as a BPHOA Director.
13
                      1. Defamation
14
            A plaintiff must prove four elements to make out a claim for defamation: (1) falsity, (2)
15
     an unprivileged communication, (3) fault, and (4) damages. Mark v. Seattle Times, 635 P.2d
16
     1081, 1088 (1981). When a defendant in a defamation action moves for summary judgment, the
17
     plaintiff has the burden of establishing a prima facie case on all four elements. LaMon v. Butler,
18
     770 P.2d 1027, 1029 (1989). This must consist of specific, material facts rather than conclusory
19
     statements that would allow a jury to find that each element of defamation exists. Id. (citing
20
     Herron v. Tribune Pub’g Co., 736 P.2d 249, 258 (1987)). Summary judgment plays a
21
     “particularly important role” in defamation cases:
22
            Serious problems regarding the exercise of free speech and free press
23          guaranteed by the First Amendment are raised if unwarranted lawsuits are
            allowed to proceed to trial. The chilling effect of the pendency of such litigation
24          can itself be sufficient to curtail the exercise of these freedoms.
25
            5
                Plaintiff is commonly referred to as “Ab.” (See, e.g., Dkt. No. 185-2 at 4, 5; 185-4 at 5,
26   8.)

     ORDER
     C18-1385-JCC
     PAGE - 4
              Case 2:18-cv-01385-JCC Document 221 Filed 01/12/21 Page 5 of 13




 1   Mark, 635 P.2d at 1088 (internal quotations omitted).

 2           Ms. Gonzales’ statement was intended to inform U.S. Bank, one of BPHOA’s financial

 3   institutions, that Plaintiff was no longer a BPHOA board member and, therefore, was not

 4   authorized to conduct business on BPHOA’s behalf. (Dkt. No. 184 at 11.) Ms. Gonzales did so

 5   after learning that Wells Fargo, another institution where BPHOA banked, had cashed out a

 6   certificate of deposit holding more than $100,000 in BPHOA funds based upon Plaintiff’s

 7   instructions while he allegedly served as a BPHOA representative. (Dkt. No. 185-5 at 2–3.)

 8           Ms. Gonzales’ communication was subject to a common-interest privilege and, absent an
 9   abuse of that privilege, is not a basis for a defamation claim. Valdez-Zontek v. Eastmont Sch.
10   Dist., 225 P.3d 339, 347 (Wash. App. 2010) (citing Bender v. City of Seattle, 664 P.2d 492, 504
11   (Wash. 1983)). The “common interest” privilege arises when “the declarant and the recipient[s]
12   have a common interest in the subject matter of the communication.” Moe v. Wise, 989 P.2d
13   1148, 1154 (Wash. App. 1999) (citing Ward v. Painters’ Local Union No. 300, 252 P.2d 253,
14   257 (Wash. 1953)). This includes communications between members of different organizations
15   engaging in a “routine business transaction,” so long as they have a “common pecuniary
16   interest.” Id. (citing Williams v. Blount, 741 P.2d 595, 596 (Wyo. 1987)).
17           An otherwise privileged communication can be stripped of its privilege if a defendant
18   “kn[e]w the matter to be false or act[ed] in reckless disregard as to its truth or falsity,” i.e., acted

19   with actual malice. Moe, 989 P.2d at 1157. But a plaintiff must establish this by clear and

20   convincing evidence. Id. (citing Bender, 664 P.2d. at 505). Therefore, to defeat summary

21   judgment, Plaintiff must present sufficient facts to allow a rational juror to make a finding of

22   actual malice. Suzuki Motor Corp. v. Consumers Union of U.S., Inc., 330 F.3d 1110, 1134–35

23   (9th Cir.2003).

24           Plaintiff presents no facts, or even argument, demonstrating actual malice by Ms.

25   Gonzales in his summary judgment briefing. (Dkt. No. 207 at 25–26.) Instead, he buries his

26   argument in his brief in response to Ms. Gonzales’ joinder notice. (Dkt. No. 204 at 17–21.) This


     ORDER
     C18-1385-JCC
     PAGE - 5
                Case 2:18-cv-01385-JCC Document 221 Filed 01/12/21 Page 6 of 13




 1   appears to be an attempt to avoid the page limits provided in the Local Rules and, on this basis,

 2   the Court struck Plaintiff’s response to the joinder notice. 6 See W.D. Wash Local Civ. R. 7(e)(3).

 3          Even if the Court were to consider Plaintiff’s argument in his stricken brief, it is

 4   unavailing. First, Plaintiff did not present sufficient facts to demonstrate a genuine dispute

 5   worthy of a juror’s consideration as to whether Ms. Gonzales demonstrated actual malice—a

 6   very high bar. (See generally id. at 17–21.) Next, Plaintiff argued that there is no privilege

 7   because “US Bank did not have a common interest in the BPHOA account as did Gonzales.”

 8   (Dkt. No. 204 at 16–17.) This incorrect. BPHOA, U.S. Bank, and Ms. Gonzales, as BPHOA’s
 9   representative, all had interests in safeguarding the financial assets that BPHOA held at U.S.
10   Bank. Accordingly, the Court GRANTS Defendants’ motion for summary judgment on
11   Plaintiff’s defamation claim.
12                   2. False Light

13          Like a defamation claim, a “plaintiff must present a prima facie case of false light to

14   overcome a motion for summary judgment.” Seaquist v. Caldier, 438 P.3d 606, 616 (Wash. App.

15   2019). A false light claim arises when (1) someone publicizes a matter that places the plaintiff in

16   a false light, (2) “the false light would be highly offensive to a reasonable person,” and (3) “the

17   actor knew of or recklessly disregarded the falsity of the publication and the false light in which

18   the other would be placed.” Corey v. Pierce Cnty., 225 P.3d 367, 373 (Wash. App. 2010) (citing

19   Eastwood, 722 P.2d at 1297). The final element is dispositive in this instance. As described

20   above, see supra Part II.B.1., Plaintiff presents inadequate facts or evidence to suggest that Ms.

21   Gonzales knew of or recklessly disregarded the falsity of her statement, both in Plaintiff’s

22   response to Defendants’ motion for summary judgment and in Plaintiff’s stricken brief in

23   response to Ms. Gonzales’ joinder notice. Accordingly, the Court GRANTS Defendants’ motion

24   for summary judgment of Plaintiff’s false light claim.

25   //

26          6
                See supra note 3.

     ORDER
     C18-1385-JCC
     PAGE - 6
             Case 2:18-cv-01385-JCC Document 221 Filed 01/12/21 Page 7 of 13




 1          C.      Discrimination Claims

 2                  1. Fair Housing Act

 3          The FHA prohibits discrimination “against any person in the terms, conditions, or

 4   privileges of sale or rental of a dwelling, or in the provision of services or facilities in connection

 5   therewith, because of race, color, religion, sex, familial status, or national origin.” 42 U.S.C.

 6   § 3604(b). Moreover, it is unlawful to “coerce, intimidate, threaten, or interfere with any person

 7   in the exercise or enjoyment of” rights afforded by the FHA. 42 U.S.C. § 3617. FHA claims must

 8   be brought “not later than 2 years after the occurrence or the termination of an alleged
 9   discriminatory housing practice.” 42 U.S.C. § 3613(a)(1)(A). Although claims that a defendant
10   engaged in a continuous course of discriminatory conduct may allow a plaintiff to recover for
11   damages that precede the limitations period, “[a] continuing violation is occasioned by continual
12   unlawful acts, not by continual ill effects from an original violation.” See Ward v. Caulk, 650
13   F.2d 1144, 1147 (9th Cir. 1981) (citing Collins v. United Airlines, Inc., 514 F.2d 594, 596 (9th
14   Cir. 1975)). Plaintiff alleges that, based upon his religion and national origin, BPHOA
15   intentionally discriminated against him, harassed and intimidated him and his family, and treated
16   him in a discriminatory manner, directly and through its representatives. (See Dkt. No. 1 at 12–
17   14.)
18          The Court analyzes FHA disparate treatment claims under the three-stage framework set

19   forth in the McDonnell Douglas/Burdine test. Gamble v. City of Escondido, 104 F.3d 300, 305

20   (9th Cir. 1997). The McDonnell Douglas framework first requires a prima facie showing that:

21   “(1) plaintiff is a member of a protected class; (2) plaintiff applied for [a benefit or treatment]

22   and was qualified to receive it; (3) the [benefit or treatment] was denied despite being qualified;

23   and (4) defendant approved [the benefit or treatment] for a similarly situated party during a

24   period relatively near the time plaintiff was denied [the benefit or treatment].” Id. After a

25   plaintiff proves a prima facie case, the burden shifts to the defendant to articulate a “legitimate,

26   nondiscriminatory reason for its action.” Id. Finally, if the defendant has carried its burden, the


     ORDER
     C18-1385-JCC
     PAGE - 7
                Case 2:18-cv-01385-JCC Document 221 Filed 01/12/21 Page 8 of 13




 1   plaintiff must then prove, by a preponderance of the evidence, that the reason asserted by the

 2   defendant is “mere pretext.” Id.

 3          In his complaint, Plaintiff alleges that the following acts represent disparate treatment:

 4   BPHOA’s foreclosure of his property; BPHOA’s initial refusal to permit him to serve as a

 5   member of its Board of Directors in March 2016, which was later reversed; the homeowners’

 6   removal of him from the Board in January 2017; and BPHOA’s failure to provide him personal

 7   records. (Dkt. No. 1 at 6, 12.) 7 The Court previously dismissed Plaintiff’s FHA claims based on

 8   the foreclosure proceeding as time-barred and need not revisit that ruling. (Dkt. No. 34 at 12.)
 9   Similarly, FHA claims relating to Plaintiff’s failed March 2016 election to the Board of Directors
10   are also time-barred. (See Dkt. No. 186-21 at 2.) As to Plaintiff’s January 2017 removal from the
11   Board, this was an action by the Bellevue Park homeowners rather than BPHOA. (See Dkt. No.
12   186 at 8–10.) Thus, it cannot form the basis of an FHA claim against BPHOA.
13          Finally, regarding the personal records, Plaintiff provides evidence suggesting that
14   BPHOA treated him differently than “[o]ther members [who] could see their [personal unit]
15   records just by asking” whereas Plaintiff was told “that he had to give 60 days’ advance notice”
16   and “eventually had to hire an attorney to see the records.” (Dkt. No. 207 at 13; see Dkt. No.
17   208-25 at 2–5 8.) This is sufficient to establish a prima facie case. However, while BPHOA’s
18   response to Plaintiff’s request was not consistent with the governing documents, (see Dkt. No.

19   52-1 at 60, 114), it is not necessarily indicative of disparate treatment due to national origin or

20   religion. And here, BPHOA articulated a legitimate, nondiscriminatory reason: the parties’

21          7
               In subsequent briefing, Plaintiff also alleged that BPHOA’s formation of a litigation
22   committee, its failure to indemnify him for his attorney fees related to his Board service, and its
     refusal to repair property damage to his unit represented disparate treatment. (Dkt. No. 207 at
23   11–14, 19–22.) Because those allegations were not contained in Plaintiff’s operative complaint,
     the Court need not address them here. See Fed. R. Civ. P. 8(a)(2); supra note 4.
24
            8
              BPHOA objects to Plaintiff’s reliance on this document as unauthenticated hearsay.
25   (Dkt. No. 210 at 2.) The Court need not address this objection, as it is undisputed that BPHOA’s
     property manager did, in fact, limit Plaintiff’s access to the records at issue. (See generally Dkt.
26   No. 210 at 10–11.)

     ORDER
     C18-1385-JCC
     PAGE - 8
             Case 2:18-cv-01385-JCC Document 221 Filed 01/12/21 Page 9 of 13




 1   litigation and dispute history required BPHOA to take special care before releasing records to

 2   Plaintiff. (Dkt. No. 210 at 11.) Therefore, to survive summary judgment, Plaintiff must put forth

 3   some evidence to show that these reasons are “mere pretext” and that the true reason for the

 4   BPHOA’s delay in producing his personal records was a discriminatory motive. Plaintiff fails to

 5   meet this burden. While Plaintiff makes allegations and offers evidence of animus based upon

 6   his religion or national origin by certain Bellevue Park homeowners, he fails to present evidence

 7   of animus by BPHOA. Instead, what he presents suggests a dysfunctional and litigious

 8   relationship between himself and BPHOA.
 9          Accordingly, the Court GRANTS Defendants’ motion for summary judgment on
10   Plaintiff’s FHA claim.
11                  2. Civil Rights Act

12           “All citizens of the United States shall have the same right, in every State and Territory,

13   as is enjoyed by white citizens thereof to inherit, purchase, lease, sell, hold, and convey real and

14   personal property.” 42 U.S.C. § 1982. However, the “Civil Rights Act, like the FHA, was not

15   intended as a springboard to bring neighbor disputes into a federal forum.” Lawrence v.

16   Courtyards at Deerwood Ass’n, Inc., 318 F. Supp. 2d 1133, 1150 (S.D. Fla. 2004) (citing

17   Stackhouse v. DeSitter, 620 F. Supp. 208, 209, 211 (N.D. Ill.1985)).

18          To prove racial discrimination under Section 1982, Plaintiff must show that BPHOA

19   acted with an intent to discriminate on the basis of his religion or national origin. Shaare Tefile

20   Congregation v. Cobb, 481 U.S. 615, 617 (1987). The statute of limitations for bringing a

21   Section 1982 claim is three years, as determined by reference to the statute of limitations under

22   WLAD. See Mitchell v. Sung, 816 F.Supp. 597, 600 (N.D.Cal.1993) (“because section 1982 does

23   not have a statute of limitations, courts apply the applicable state statute of limitations”); Wash.

24   Rev. Code § 4.16.080(2).

25          In order to prevail on his Section 1982 claim, Plaintiff must establish (1) membership in a

26   protected class; (2) discriminatory intent; and (3) interference with the rights or benefits


     ORDER
     C18-1385-JCC
     PAGE - 9
             Case 2:18-cv-01385-JCC Document 221 Filed 01/12/21 Page 10 of 13




 1   connected with the ownership of property. Daniels v. Dillards, Inc., 373 F.3d 885, 887 (8th Cir.

 2   2004). It is undisputed that Plaintiff is a member of a protected class. However, to survive a

 3   motion for summary judgment, Plaintiff must put forth at least some evidence that BPHOA or its

 4   representatives intentionally deprived him of his property rights because of discriminatory

 5   animus. See, e.g., Lawrence, 318 F.Supp.2d at 1144; Whisby-Myers v. Kiekenapp, 293 F. Supp.

 6   2d 845, 850 (N.D. Ill. 2003); Awkard v. Rammelsberg, 2019 WL 3308385, slip op. at 3 (D.S.C.

 7   2019). Events occurring within the relevant statute of limitations 9 that are adequately pled by

 8   Plaintiff include statements by various homeowners both before and after their service on
 9   BPHOA’s Board, BPHOA’s initial refusal to permit Plaintiff to serve as a member of its Board
10   in March 2016, the homeowner’s later removal of Plaintiff from the Board in January 2017; and
11   BPHOA’s failure to provide Plaintiff immediate access to his personal records. Actions taken by
12   the homeowners, rather than BPHOA, cannot serve as a basis for a claim against BPHOA. Nor
13   can actions taken by BPHOA Directors predating and postdating their service to BPHOA.
14   Plaintiff’s remaining allegations—his failed March 2016 election to BPHOA’s Board of
15   Directors and BPHOA’s failure to provide certain records—do not represent acts of intentional
16   discrimination.
17          Accordingly, the Court GRANTS Defendants’ motion for summary judgment on
18   Plaintiff’s Section 1982 claim.

19                  3. Washington Law Against Discrimination

20          WLAD prohibits discrimination in “any of the accommodations, advantages, facilities, or

21   privileges of any place of public resort, accommodation, assemblage, or amusement.” Wash. Rev.

22   Code § 49.60.030(1)(b). Additionally, it is unlawful to discriminate based on national origin in the

23   course of real estate transactions. Wash. Rev. Code § 49.60.030(1)(c). The statute of limitations for a

24

25          9
              The Court declines Plaintiff’s request to equitably toll the statute of limitations for a
     Section 1982 claim based on BPHOA’s foreclosure action. (See Dkt. No. 207 at 25.)
26


     ORDER
     C18-1385-JCC
     PAGE - 10
             Case 2:18-cv-01385-JCC Document 221 Filed 01/12/21 Page 11 of 13




 1   WLAD claim is three years. Antonius v. King County, 103 P.3d 729, 732 (Wash. 2004).

 2           The following allegedly discriminatory actions by BPHOA occurred within the statute of

 3   limitations period: 10 the initial refusal to permit Plaintiff to serve as a member of its Board of

 4   Directors in March 2016, which was reversed in April 2016, 11 and the denial of access to his

 5   personal records. (Dkt. No. 207 at 23.) Both of which represent alleged acts of disparate

 6   treatment, which the Court will again consider under the McDonnell Douglas burden-shifting

 7   framework. See Ellorin v. Applied Finishing, Inc., 996 F. Supp. 2d 1070, 1092 (W.D. Wash.

 8   2014). As to BPHOA’s initial refusal to permit Plaintiff to serve as a member of its Board:
 9   Plaintiff has established a prima facie case that he was initially denied membership to the Board.
10   (See Dkt. No. 208-8 at 10–11.) However, BPHOA provides a nondiscriminatory reason for its
11   action—a lack of a quorum at the meeting where Plaintiff was elected. Plaintiff fails to present
12   sufficient evidence, in light of his appointment to the Board the next month, that the lack of a
13   quorum was merely a pretext. The Court already applied the burden-shifting framework in
14   finding for BPHOA on Plaintiff’s Section 1982 claim regarding the limitations that BPHOA
15   imposed on Plaintiff’s access to his personal records: See supra Part II.C.2. That same analysis
16   applies here. Plaintiff’s remaining allegations describe acts that either did not occur within the
17   limitations period or were not undertaken by persons during the time they served as BPHOA
18   representatives. (See Dkt. No. 207 at 23.)

19           Accordingly, the Court GRANTS Defendants’ motion for summary judgment on

20   Plaintiff’s WLAD claim.

21
             10
22             As with Plaintiff’s Section 1982 claim, see supra note 9, the Court declines Plaintiff’s
     request to equitably toll the statute of limitations for a WLAD claim based on BPHOA’s
23   foreclosure action. (See Dkt. No. 207 at 25.)
             11
24              Plaintiff also argues that BPHOA’s failure to indemnify him for his attorney fees
     related to his Board service and its refusal to repair property damage to his unit represented
25   WLAD-actionable discriminatory acts. (Dkt. No. 207 at 23.) Because those allegations were not
     contained in Plaintiff’s operative complaint, the Court need not address them here. See Fed. R.
26   Civ. P. 8(a)(2); supra note 4.

     ORDER
     C18-1385-JCC
     PAGE - 11
             Case 2:18-cv-01385-JCC Document 221 Filed 01/12/21 Page 12 of 13




 1           D.      Washington Consumer Protection Act Claim

 2           To prove a CPA claim, a plaintiff must establish the following elements: “(1) an unfair or

 3   deceptive act or practice; (2) occurring in trade or commerce; (3) public interest impact; (4) injury to

 4   plaintiff in his or her business or property; [and] (5) causation.” Hangman Ridge Training Stables,

 5   Inc. v. Safeco Title Ins. Co., 719 P.2d 531, 533 (Wash. 1986). “A per se unfair trade practice exists

 6   when a statute that has been declared by the legislature to constitute an unfair or deceptive act in

 7   trade or commerce has been violated.” Merriman v. Am. Guarantee & Liab. Ins. Co., 396 P.3d 351,

 8   367 (Wash. Ct. App. 2017). Violation of the WLAD in the course of trade or commerce, as defined

 9   in the CPA, is a per se CPA violation. Wash. Rev. Code § 49.60.030(3). The CPA defines “trade or

10   commerce” as “the sale of assets or services, and any commerce directly or indirectly affecting the

11   people of the State of Washington.” Wash. Rev. Code § 19.86.010(2). Finally, a CPA claim is

12   subject to a four-year statute of limitations. O’Neill v. Farmers Ins. Co., 125 P.3d 134, 140

13   (Wash. Ct. App. 2004). The cause of action “accrues and the statute of limitations begins to run

14   when a party has the right to apply to a court for relief.” Shepard v. Holmes, 345 P.3d 786, 790

15   (Wash. 2014) (internal quotations omitted).

16           Alleged examples of disparate treatment that the Court previously considered in finding

17   for BPHOA on Plaintiff’s WLAD claim will not be readdressed here. See supra Part II.C.3.

18   Plaintiff’s remaining allegation relates to the foreclosure proceeding, which Plaintiff asserts

19   resulted in over $100,000 in attorney fees and costs. (Dkt. No. 207 at 23.) In November 2014,

20   BPHOA placed a lien on Plaintiff’s unit for unpaid special assessments and thereafter obtained a

21   foreclosure decree. (Dkt. Nos. 186-12 at 2–4, 186-17 at 2–5.) Plaintiff argues that the foreclosure

22   was not only discriminatory, but that it violated the CPA. (Dkt. No. 207 at 23–24.) The Court

23   strains to understand the argument. The liens and foreclosure were permissible under BPHOA’s

24   governing documents and ultimately approved by the King County Superior Court. (See Dkt.

25   Nos. 52-1 at 16, 62–63; 186-17 at 2–5.) Therefore, they cannot form the basis of a CPA claim.

26           Accordingly, the Court GRANTS Defendants’ motion for summary judgment on


     ORDER
     C18-1385-JCC
     PAGE - 12
            Case 2:18-cv-01385-JCC Document 221 Filed 01/12/21 Page 13 of 13




 1   Plaintiff’s CPA claim.

 2   III.   CONCLUSION

 3          For the foregoing reasons, the Court GRANTS Defendants BPHOA and Gonzales’,

 4   motion for summary judgment (Dkt. No. 184), DENIES Plaintiff’s Rule 56(d) request (Dkt. No.

 5   207 at 15), GRANTS BPHOA’s request to strike Plaintiff’s brief responding to Defendant

 6   Gonzales’ joinder notice (Dkt. No. 210 at 12) and DENIES Plaintiff’s motion for leave to file a

 7   surresponse (Dkt. No. 212). Plaintiff’s remaining claims are dismissed with prejudice.

 8
 9          DATED this 12th day of January 2021.




                                                         A
10

11

12
                                                         John C. Coughenour
13                                                       UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-1385-JCC
     PAGE - 13
